Case 1:20-cv-24481-BB Document 1 Entered on FLSD Docket 10/30/2020 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                 CASE NO.:

 KASSAN BATTAH,

        Plaintiff,
 v.

 CELEBRITY CRUISES, INC.,

        Defendant.
                                                   /

                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, KASSAN BATTAH, by and through the undersigned attorney, hereby files this

 Complaint for Damages, sues Defendant, CELEBRITY CRUISES, INC., (hereinafter

 “CELEBRITY”), and requests a jury trial on all issues so triable, and alleges as follows:

                                   GENERAL ALLEGATIONS

        1.      This is an action seeking damages in excess of seventy-five thousand dollars

 ($75,000.00), exclusive of interest, costs, and attorneys’ fees.

        2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1333 and 1332.

 Further, this matter is being filed in the United States District Court for the Southern District of

 Florida located in Miami-Dade County, Florida, as required by the forum selection clause

 contained within the Cruise Ticket Contract issued by Defendant. Upon information and belief,

 Defendant is in possession of a copy of the subject Ticket Contract.

        3.      At all times material hereto, KASSAN BATTAH is and was a citizen of the state

 of Michigan.




                                                   1
Case 1:20-cv-24481-BB Document 1 Entered on FLSD Docket 10/30/2020 Page 2 of 9




         4.      At all times material hereto, CELEBRITY was incorporated in Malta and had its

 principal place of business in Miami, Florida.

         5.      All conditions precedent for filing and maintaining this action have been fulfilled,

 have been waived, or do not apply.

         6.      At all times material hereto, CELEBRITY owned, operated, maintained, managed,

 and/or controlled the cruise ship the Celebrity Edge.

         7.      On or about September 1, 2019, KASSAN BATTAH was a fare-paying passenger

 aboard the Celebrity Edge.

         8.      On or about September 1, 2019, KASSAN BATTAH was walking through an

 interior doorway in the ship when he tripped and fell on a dangerous condition. A concealed change

 in elevation in the doorway caused KASSAN BATTAH to trip and fall. The color of the threshold

 in the doorway matched with the color of the carpet and was not apparent. There were no warning

 signs present and no indication that there was a threshold in this area where KASSAN BATTAH

 tripped and fell.

         9.      The dangerous condition referred to herein includes the change in elevation, failure

 to provide contrast striping, failure to have non-slip material, improper lighting, optical illusion,

 and other conditions present in the doorway at the time of KASSAN BATTAH’s incident.

         10.     As a result of this incident, KASSAN BATTAH sustained serious injuries,

 including a compression fracture of the L1 vertebrae and a torn rotator cuff in his left shoulder

 requiring surgical repair.

         11.     NOTICE: CELEBRITY knew or should have known that the subject doorway was

 unreasonably dangerous as a result of its knowledge of prior similar incidents that occurred on that

 doorway threshold and/or substantially similar doorway thresholds aboard the Edge and other



                                                  2
Case 1:20-cv-24481-BB Document 1 Entered on FLSD Docket 10/30/2020 Page 3 of 9




 vessels in its fleet of cruise ships. See Cosmo v. Carnival Corporation, 272 F.Supp.3d 1336 (S.D.

 Fla. 2017)(J. Scola). Moreover, upon information and believe CELEBRITY has received several

 passenger complaints/comments about the unreasonably dangerous nature of the doorway and

 thresholds on its vessels. In addition, upon information and belief, knew or should have known

 that the subject threshold on the Edge was an unreasonably dangerous as a result of its participation

 design and construction of the Edge and approval of the design and construction of the doorway

 and step. See Groves v. Royal Caribbean Cruises, Ltd., 463 F. App. 837 (11th Cir. 2012).

 Moreover, CELEBRITY knew or should have known of the unreasonably dangerous condition of

 its doorway because the design, maintenance, and lighting methods used by CELEBRITY for these

 doorways and thresholds deviated from accepted industry safety practices. See Holderbaum v.

 Carnival, 87 F. Supp. 3d. 1345 (S.D. Fla. 2015) (J. Lenard).

                                       COUNT I
                              NEGLIGENT FAILURE TO WARN

        Plaintiff hereby adopts and incorporates paragraphs 1 through 11as if fully set-forth herein,

 and alleges as follows:

        12.     DUTIES OWED: At all times material hereto, CELEBRITY had the duty to use

 reasonable care under the circumstances, and to maintain and operate its vessel, the Celebrity Edge

 in a reasonably safe condition and manner. See Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318,

 1321 (11th Cir. 1989). Cruise lines owe their passengers a duty to warn of known or foreseeable

 dangers which are not open and obvious. See Brown v. Carnival Corporation, 202 F.Supp. 3d 1332

 (S.D. Fla. 2016)(J. Ungaro) (citing Witover v. Celebrity Cruises, Inc., 161 F. Supp. 3d. 1139, 1146

 (S.D. Fla. 2016).

        13.     CELEBRITY is vicariously liable for the negligent acts and omissions of its

 employees, agents, and/or independent contractors committed during the course and scope of their

                                                  3
Case 1:20-cv-24481-BB Document 1 Entered on FLSD Docket 10/30/2020 Page 4 of 9




 employment with CELEBRITY including their failure to reasonably warn the Plaintiff about the

 unreasonably dangerous nature of the doorway and threshold.

        14.     CELEBRITY breached the aforementioned duties of care owed to KASSAN

 BATTAH by failing to warn passengers, including KASSAN BATTAH, of the dangerous

 condition of the doorway and threshold when CELEBRITY knew or should have known through

 the exercise of reasonable care of the dangerous condition.

        15.     As a direct and proximate result of the aforementioned negligence of CELEBRITY,

 Plaintiff, KASSAN BATTAH, was injured, suffered physical impairment and/or disability, mental

 anguish, loss of capacity for the enjoyment of life, pain and suffering, the aggravation of pre-

 existing conditions, inconvenience, permanent disability, disfigurement loss of earnings and/or

 wages, loss of earning potential, and incurred the costs of reasonable and necessary medical

 expenses for the treatment of his injuries.

        16.     These losses and injuries are permanent and continuing in nature, and Plaintiff will

 continue to suffer them in the future.

        WHEREFORE, the Plaintiff demands Judgment against the Defendant for damages

 recoverable under the general maritime law and state law including but not limited to economic

 damages including medical, psychological, and other related expenses in the past and in the future;

 lost income in the past and lost income and earning capacity in the future; non-economic damages

 in the past and in the future including pain, suffering, disability, aggravation of a previously

 existing condition, physical impairment, scarring, disfigurement, mental anguish, inconvenience,

 and loss of capacity for the enjoyment of life; all court costs, all interest due under the applicable

 law including interest from the date of the subject incident under General Maritime Law, and any

 and all other damages which the Court deems just or appropriate.



                                                   4
Case 1:20-cv-24481-BB Document 1 Entered on FLSD Docket 10/30/2020 Page 5 of 9




                            COUNT II
  NEGLIGENT DESIGN, CONSTRUCTION, AND/OR APPROVAL OF THE SUBJECT
                        DOORWAY AND STEP

          Plaintiff hereby adopts and incorporates paragraphs 1 through 11 as if fully set-forth

 herein, and alleges as follows:

          17.   DUTIES OWED: At all times material hereto, CELEBRITY had the duty to use

 reasonable care under the circumstances, and to maintain and operate its vessel, the Celebrity Edge,

 in a reasonably safe condition and manner. See Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318,

 1321 (11th Cir. 1989).

          18.   The cruise line had the duty to use reasonable care in designing, constructing, and

 approving the areas of the vessel which the cruise line participated in either designing,

 construction, or approving. Groves v. Royal Caribbean Cruises, Ltd., 463 F. Appx. 837 (11th Cir.

 2012).

          19.   CELEBRITY is vicariously liable for the negligent acts and omissions of its

 employees, agents, and/or independent contractors committed during the course and scope of their

 employment with CELEBRITY including their failure to reasonably design, construct, and

 inappropriate approval of the unreasonably dangerous nature of the subject doorway and threshold.

          20.   CELEBRITY breached the aforementioned duties of care owed to KASSAN

 BATTAH by failing to construct, design, and approve a reasonably safe doorway and threshold

 for passengers, including KASSAN BATTAH, for use under foreseeable conditions, this includes

 CELEBRITY’s failure to comply with applicable building, construction, design, and safety

 standards, as well as codes and regulations for the design and construction of doorways, steps, and

 walkways.




                                                  5
Case 1:20-cv-24481-BB Document 1 Entered on FLSD Docket 10/30/2020 Page 6 of 9




        21.     As a direct and proximate result of the aforementioned negligence of CELEBRITY,

 Plaintiff, KASSAN BATTAH, was injured, suffered physical impairment and/or disability, mental

 anguish, loss of capacity for the enjoyment of life, pain and suffering, the aggravation of pre-

 existing conditions, inconvenience, permanent disability, disfigurement loss of earnings and/or

 wages, loss of earning potential, and incurred the costs of reasonable and necessary medical

 expenses for the treatment of his injuries. These losses and injuries are permanent and continuing

 in nature, and Plaintiff will continue to suffer them in the future.

        WHEREFORE, the Plaintiff demands Judgment against the Defendant for damages

 recoverable under the general maritime law and state law including but not limited to economic

 damages including medical, psychological, and other related expenses in the past and in the future;

 lost income in the past and lost income and earning capacity in the future; non-economic damages

 in the past and in the future including pain, suffering, disability, aggravation of a previously

 existing condition, physical impairment, scarring, disfigurement, mental anguish, inconvenience,

 and loss of capacity for the enjoyment of life; all court costs, all interest due under the applicable

 law including interest from the date of the subject incident under General Maritime Law, and any

 and all other damages which the Court deems just or appropriate.

                                      COUNT III
                     NEGLIGENT LIGHTING OF THE DOORWAY AND STEP

        22.     Plaintiff hereby adopts and incorporates paragraphs 1 through 11 as if fully set-

 forth herein, and alleges as follows:

        23.     DUTIES OWED: At all times material hereto, CELEBRITY had the duty to use

 reasonable care under the circumstances, and to maintain and operate its vessel, the Celebrity Edge,

 in a reasonably safe condition and manner. See Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318,

 1321 (11th Cir. 1989).

                                                   6
Case 1:20-cv-24481-BB Document 1 Entered on FLSD Docket 10/30/2020 Page 7 of 9




        24.       CELEBRITY is vicariously liable for the negligent acts and omissions of its

 employees, agents, and/or independent contractors committed during the course and scope of their

 employment with RCCL including their failure to reasonably maintain the subject doorway and

 threshold in a reasonable and safe condition.

        25.       CELEBRITY breached the aforementioned duties of care owed to the Plaintiff by

 failing to provide sufficient lighting on the doorway and threshold to allow a people walking

 through the doorway to readily observe the step and change in elevation under foreseeable

 circumstances.

        26.       As a direct and proximate result of the aforementioned negligence of CELEBRITY,

 Plaintiff, KASSAN BATTAH, was injured, suffered physical impairment and/or disability, mental

 anguish, loss of capacity for the enjoyment of life, pain and suffering, the aggravation of pre-

 existing conditions, inconvenience, permanent disability, disfigurement loss of earnings and/or

 wages, loss of earning potential, and incurred the costs of reasonable and necessary medical

 expenses for the treatment of his injuries. These losses and injuries are permanent and continuing

 in nature, and Plaintiff will continue to suffer them in the future.

        WHEREFORE, the Plaintiff demands Judgment against the Defendant for damages

 recoverable under the general maritime law and state law including but not limited to economic

 damages including medical, psychological, and other related expenses in the past and in the future;

 lost income in the past and lost income and earning capacity in the future; non-economic damages

 in the past and in the future including pain, suffering, disability, aggravation of a previously

 existing condition, physical impairment, scarring, disfigurement, mental anguish, inconvenience,

 and loss of capacity for the enjoyment of life; all court costs, all interest due under the applicable




                                                   7
Case 1:20-cv-24481-BB Document 1 Entered on FLSD Docket 10/30/2020 Page 8 of 9




 law including interest from the date of the subject incident under General Maritime Law, and any

 and all other damages which the Court deems just or appropriate.

                              COUNT IV
         NEGLIGENT MAINTENANCE OF THE DOORWAY AND THRESHOLD

        Plaintiff hereby adopts and incorporates paragraphs 1 through 11 as if fully set-forth herein,

 and alleges as follows:

        27.     DUTIES OWED: At all times material hereto, CELEBRITY had the duty to use

 reasonable care under the circumstances, and to maintain and operate its vessel, the Celebrity Edge,

 in a reasonably safe condition and manner. See Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318,

 1321 (11th Cir. 1989).

        28.     CELEBRITY is vicariously liable for the negligent acts and omissions of its

 employees, agents, and/or independent contractors committed during the course and scope of their

 employment with CELEBRITY including their failure to reasonably maintain the subject doorway

 and threshold in a reasonable and safe condition.

        29.     CELEBRITY breached the aforementioned duties of care owed to the Plaintiff by

 failing to reasonably replace and maintain the carpeting, structural, and other components of the

 doorway and threshold in proper condition for use by passengers under foreseeable conditions.

        30.     As a direct and proximate result of the aforementioned negligence of CELEBRITY,

 Plaintiff, KASSAN BATTAH, was injured, suffered physical impairment and/or disability, mental

 anguish, loss of capacity for the enjoyment of life, pain and suffering, the aggravation of pre-

 existing conditions, inconvenience, permanent disability, disfigurement loss of earnings and/or

 wages, loss of earning potential, and incurred the costs of reasonable and necessary medical

 expenses for the treatment of his injuries. These losses and injuries are permanent and continuing

 in nature, and Plaintiff will continue to suffer them in the future.

                                                   8
Case 1:20-cv-24481-BB Document 1 Entered on FLSD Docket 10/30/2020 Page 9 of 9




        WHEREFORE, the Plaintiff demands Judgment against the Defendant for damages

 recoverable under the general maritime law and state law including but not limited to economic

 damages including medical, psychological, and other related expenses in the past and in the future;

 lost income in the past and lost income and earning capacity in the future; non-economic damages

 in the past and in the future including pain, suffering, disability, aggravation of a previously

 existing condition, physical impairment, scarring, disfigurement, mental anguish, inconvenience,

 and loss of capacity for the enjoyment of life; all court costs, all interest due under the applicable

 law including interest from the date of the subject incident under General Maritime Law, and any

 and all other damages which the Court deems just or appropriate.

        Dated: October 30, 2020

        Coral Gables, Florida



                                                Respectfully Submitted,

                                                FLANAGAN PERSONAL INJURY &
                                                WRONGFUL DEATH LAW FIRM, P.A.
                                                Counsel for Plaintiff
                                                2 Alhambra Plaza, Suite 620
                                                Coral Gables, Florida 33134
                                                Tel: (305) 638 – 4143
                                                Fax: (305) 397 - 2636

                                        BY      /s/ Michael T. Flanagan
                                                Michael T. Flanagan, Esq.
                                                Fla. Bar No. 0091072
                                                Primary E-mail: mtf@Florida-Justice.com
                                                Sec. E-mail: mtfassistant@Florida-Justice.com
                                                Nicole M. Perez, Esq.
                                                Fla. Bar No. 107045
                                                Primary E-mail: nmp@Florida-Justice.com




                                                   9
